DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/16/2020. As directed by the amendment - claims 1, 8, 910, 17, and 18 are amended; claims 7 and 16 are cancelled. Applicant’s amendments to the claims have overcome the 112(b) rejection.
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
Applicant alleges that Setescak fails to teach sensor 13 in a recess of an outlet passage because the sensor is projected into the flow channel and not embedded in the wall.
However, the claim does not require that the sensor be embedded. The claim recites that the sensor is disposed in the recess of the tube. Paragraph 0026 of Setescak describes the sensor as “projecting” into the flow channel. “Project” means to jut out; to extend outward beyond something else; protrude. Meaning the sensor is not floating in the middle of the flow channel, but has a portion in the annotated recess.
Applicant alleges that Huang fails to teach “a hot film anemometer, disposed in the recess of the valve body tube, wherein the hot film anemometer includes a probe which includes a hot film resistor exposed to the outlet passage of the tube to sense a gas flow rate passing through the outlet passage of the tube; wherein a section of a signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage". Applicant further alleges that given the existing detector there is no motivation to combine the sensor of Vrolijk or Setescak with Huang. 

Applicant alleges that Setescak is used in the inlet and not the outlet.
However, as seen in the annotated figure below, the hot film anemometer is located in the second section. The second section includes the outlet.
Applicant’s arguments, see remarks, filed 10/16/2020, with respect to the rejection(s) regarding the amended subject matter have been fully considered and are persuasive due to the amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of Uramachi et al. (U.S. Patent No. 6,240,775).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muir et al. (U.S. 2014/0358301) in view of Setescak (U.S. 2001/0052263), in further view of Huang et al. (U.S. 2015/0107710), in further view of Uramachi et al. (U.S. Patent No. 6,240,775).

    PNG
    media_image1.png
    729
    692
    media_image1.png
    Greyscale

Annotated Figure 2 from Muir. 

    PNG
    media_image2.png
    484
    593
    media_image2.png
    Greyscale

Annotated Figure 1 from Setescak.

    PNG
    media_image3.png
    487
    767
    media_image3.png
    Greyscale

Annotated Figure 3 from Huang.
Regarding claims 1-6, Muir discloses a gas valve (100), comprising: a valve body (110, see annotated figure above), including an air inlet (114), an air outlet (116), an inlet passage (see annotated figure above) communicating with the air inlet (114), an outlet passage (see annotated figure above) communicating with the air outlet (116), and an opening (120) disposed between the inlet passage (see annotated figure above) and the outlet passage (see annotated figure above; see paragraph 0021); wherein the valve body (110, see annotated figure above) comprises a main body (110) and a tube (see annotated outlet passage above) connected to the main body (110, see annotated figure above), the tube (see annotated outlet passage above) comprises the outlet passage (see annotated figure above) and the air outlet, and a recess (where 106 meets the annotated outlet passage) recessed in a wall of the tube (see annotated figure above); a flow regulator (122), being movably disposed at the opening (120) of the valve body (110, see annotated figure above), wherein the flow regulator (122) is driven to change an opening degree of the opening 120 (see paragraph 0021); a sensor (106), disposed in the 
Muir fails to disclose wherein the tube is detachably connected to the main body, the tube comprises a threaded tube and an outer tube which are connected to each other; the threaded tube is engaged with an internal thread of a connecting passage of the main body; a hot film anemometer, disposed in the recess of the tube, wherein the hot film anemometer includes a probe which includes a hot film resistor exposed to the outlet passage of the tube to sense a gas flow rate passing through the outlet passage of the tube; wherein a section of signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage; wherein the hot film anemometer further includes a substrate, and the hot film resistor is disposed on the substrate; a flow guiding member disposed in the outlet passage; the probe of the hot film anemometer is disposed between the flow guiding member and the air outlet; wherein the flow guiding member further includes a plurality of sub-passages; wherein the outlet passage further includes a first section and a second section, wherein the first section is between the flow guiding member and the second section, and the second section is between the first section and the air outlet; the probe of the hot film anemometer is disposed in the second section; wherein the first section and the second section of the outlet passage have identical internal diameters.
Huang teaches a gas regulator disclose wherein a tube (see annotated figure above) is detachably connected to a main body (20), the tube (see annotated figure above) comprises a threaded 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide disclose wherein the tube is detachably connected to the main body, the tube comprises a threaded tube and an outer tube which are connected to each other; the threaded tube is engaged with an internal thread of a connecting passage of the main body; the tube comprises the outlet passage and the air outlet, as taught by Huang. Doing so would allow the sensor to be easily removed from the valve body.
The combination fails to teach a hot film anemometer, disposed in the recess of the tube, wherein the hot film anemometer includes a probe which includes a hot film resistor exposed to the outlet passage of the tube to sense a gas flow rate passing through the outlet passage of the tube; wherein a section of signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage; wherein the hot film anemometer further includes a substrate, and the hot film resistor is disposed on the substrate; a flow guiding member disposed in the outlet passage; the probe of the hot film anemometer is disposed between the flow guiding member and the air outlet; wherein the flow guiding member further includes a plurality of sub-passages; wherein the outlet passage further includes a first section and a second section, wherein the first section is between the flow guiding member and the second section, and the second section is between the first section and the air outlet; the probe of the hot film anemometer is disposed in the second section; wherein the first section and the second section of the outlet passage have identical internal diameters.
Setescak teaches a hot film anemometer (13), disposed in a recess (see annotated figure above) of a tube (1), wherein the hot film anemometer (13) includes a probe (15) which includes a hot film 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide a hot film anemometer, dis posed in a recess of the tube, wherein the hot film anemometer includes a probe which includes a hot film resistor exposed to the outlet passage to sense a gas flow rate passing through the outlet passage; wherein the hot film anemometer further includes a substrate, and the hot film resistor is disposed on the substrate; a flow guiding member disposed in the outlet passage; the probe of the hot film anemometer is disposed between the flow guiding member and the air outlet; wherein the flow guiding member further includes a plurality of sub-passages; wherein the outlet passage further includes a first section and a second section, wherein the first section is between the flow guiding member and the second section, and the second section is between the first section and the air outlet; the probe of the hot film anemometer is 
The combination fails to teach wherein a section of signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage.
Uramachi teaches a flow rate sensor wherein a section of signal wire (31) connected to a sensor (12) is disposed in a tube (26), and an end of the signal wire (31) which is not connected to the sensor (12) extends in a direction away from an outlet passage (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide wherein a section of signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage, as taught by Uramachi. Doing so would provide a way of attaching the sensor.
Regarding claim 8, Muir as modified teaches the invention as essentially claimed, but fails to teach wherein the outer tube includes at least a part of the second section and is disposed outside of the main body; the hot film anemometer is disposed in the outer tube.
Huang teaches a gas regulator wherein the outer tube (see annotated figure above) includes at least a part of a second section and is disposed outside of the main body 20 (see Figure 3).
Further regarding the limitations, although element 242a is an inlet, the structure would perform equally well as an outlet. Regarding the limitation of the hot film anemometer disposed in the outer tube, as previously taught by Setescak, the hot film anemometer is in a tube, Huang is used to teach how the tube is connected. 

Regarding claim 9, Muir as modified teaches the invention as essentially claimed and the combination further teaches wherein the recess (taught by Muir and Setescak) is located at the outer tube (taught by Huang) and is recessed into a wall of the second section (see annotated figure from Setescak above).
Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muir in view of Vrolijk et al. (U.S. Patent No. 6,561,791), in further view of Huang, in further view of Setescak, in further view of Uramachi.
Regarding claims 10-15, Muir discloses a gas valve, including a valve body (110, see annotated figure above), a flow regulator (122), a sensor (106), and a driver (152), wherein the valve body 110, see annotated figure above) includes an air inlet (114), an air outlet (116), an inlet passage (see annotated figure above) communicating with the air inlet (114), an outlet passage (see annotated figure above) communicating with the air outlet (116), and an opening (120) disposed between the inlet passage (see annotated figure above) and the outlet passage (see annotated figure above; see paragraphs 0021 and 0023); the air inlet (114) is adapted to be connected to a gas source; wherein the valve body (110, see annotated figure above) comprises a main body (110) and a tube (see annotated outlet passage above) connected to the main body (110, see annotated figure above), the tube (see annotated outlet passage above) comprises the outlet passage (see annotated figure above) and the air outlet, and a recess (where 106 meets the annotated outlet passage) is recessed into an inner wall of the tube (see annotated outlet passage above); the flow regulator (122) is movably disposed at the opening (120) of the valve body (110, see annotated figure above), wherein the flow regulator (122) is driven to change 
Muir fails to disclose a gas appliance, comprising: a burner, adapted to burn gas to generate flames; the air outlet communicates with the burner; a tube detachably connected to the main body, the tube comprises a threaded tube and an outer tube which are connected to each other; the threaded tube is engaged with an internal thread of the connecting passage of the main body; a hot film anemometer, disposed in the valve body, wherein the hot film anemometer includes a probe which includes a hot film resistor exposed to the outlet passage of the tube to sense a gas flow rate passing through the outlet passage of the tube; wherein in a section of a signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage; wherein the hot film anemometer further includes a substrate, and the hot film resistor is disposed on the substrate; a flow guiding member disposed in the outlet passage; the probe of the hot film anemometer is disposed between the flow guiding member and the air outlet; wherein the flow guiding member further includes a plurality of sub-passages; wherein the outlet passage further includes a first section and a second 
Vrolijk teaches a gas regulator comprising a gas appliance, comprising: a burner, adapted to burn gas to generate flames; the air outlet communicates with the burner (Col. 1, lines 49-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide a gas appliance, comprising: a burner, adapted to burn gas to generate flames; the air outlet communicates with the burner, as taught by Vrolijk. Doing so would apply the valve of Muir in a matter known in the art.
The combination fails to teach a tube detachably connected to the main body, the tube comprises a threaded tube and an outer tube which are connected to each other; the threaded tube is engaged with an internal thread of the connecting passage of the main body; a hot film anemometer, disposed in the valve body, wherein the hot film anemometer includes a probe which includes a hot film resistor exposed to the outlet passage of the tube to sense a gas flow rate passing through the outlet passage of the tube; wherein in a section of a signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage; wherein the hot film anemometer further includes a substrate, and the hot film resistor is disposed on the substrate; a flow guiding member disposed in the outlet passage; the probe of the hot film anemometer is disposed between the flow guiding member and the air outlet; wherein the flow guiding member further includes a plurality of sub-passages; wherein the outlet passage further includes a first section and a second section, wherein the first section is between the flow guiding member and the second section, and the second section is between the first section and the air outlet; the probe of the hot film anemometer is disposed in the 
Huang teaches a gas regulator disclose wherein a tube (see annotated figure above) is detachably connected to a main body (20), the tube (see annotated figure above) comprises a threaded tube (see annotated figure above) and an outer tube (see annotated figure above) which are connected to each other; the threaded tube (see annotated figure above) is engaged with an internal thread of a connecting passage (242) of the main body 20 (see Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide disclose wherein the tube is detachably connected to the main body, the tube comprises a threaded tube and an outer tube which are connected to each other; the threaded tube is engaged with an internal thread of a connecting passage of the main body; the tube comprises the outlet passage and the air outlet, as taught by Huang. Doing so would allow the sensor to be easily removed from the valve body.
The combination fails to teach a hot film anemometer, disposed in the valve body, wherein the hot film anemometer includes a probe which includes a hot film resistor exposed to the outlet passage of the tube to sense a gas flow rate passing through the outlet passage of the tube; wherein in a section of a signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage; wherein the hot film anemometer further includes a substrate, and the hot film resistor is disposed on the substrate; a flow guiding member disposed in the outlet passage; the probe of the hot film anemometer is disposed between the flow guiding member and the air outlet; wherein the flow guiding member further includes a plurality of sub-passages; wherein the outlet passage further includes a first section and a second section, wherein the first section is between the flow guiding member and the second section, and the second section is between the first section and the air outlet; the probe of 
Setescak teaches a hot film anemometer (13), disposed in a tube (1), wherein the hot film anemometer (13) includes a probe (15) which includes a hot film resistor (15) exposed to an outlet passage (2) of the tube (1) to sense a gas flow rate passing through the outlet passage (2) of the tube (1) (see paragraphs 0023 and  0026); wherein the hot film anemometer (13) further includes a substrate (14), and the hot film resistor (15) is disposed on the substrate 14 (see paragraph 0026); a flow guiding member (4) disposed in the outlet passage 2 (see paragraph 0023); the probe (15) of the hot film anemometer (13) is disposed between the flow guiding member (4) and an air outlet (see Figure 1); wherein the flow guiding member (4) further includes a plurality of sub-passages (see Figure 2); wherein the outlet passage (2) further includes a first section (see annotated figure above) and a second section (see annotated figure above), wherein the first section (see annotated figure above) is between the flow guiding member (4) and the second section (see annotated figure above), and the second section (see annotated figure above) is between the first section (see annotated figure above) and the air outlet (see Figure 1); the probe (15) of the hot film anemometer (13) is disposed in the second section (see annotated figure above); wherein the first section (see annotated figure above) and the second section (see annotated figure above) of the outlet passage have identical internal diameters.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide a hot film anemometer, disposed in the valve body, wherein the hot film anemometer includes a probe which includes a hot film resistor exposed to the outlet passage to sense a gas flow rate passing through the outlet passage; wherein the hot film anemometer further includes a substrate, and the hot film resistor is disposed on the substrate; a flow guiding member disposed in the outlet passage; the probe of the hot film anemometer is disposed between the flow guiding member and the air outlet; wherein the flow guiding member further includes 
The combination fails to teach wherein a section of signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage.
Uramachi teaches a flow rate sensor wherein a section of signal wire (31) connected to a sensor (12) is disposed in a tube (26), and an end of the signal wire (31) which is not connected to the sensor (12) extends in a direction away from an outlet passage (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide wherein a section of signal wire connected to the hot film anemometer is disposed in the tube, and an end of the signal wire which is not connected to the hot film anemometer extends in a direction away from the outlet passage, as taught by Uramachi. Doing so would provide a way of attaching the sensor.
Regarding claim 16, Muir as modified teaches the invention as essentially claimed and the combination further teaches wherein the valve body (110, see annotated figure above) further includes a main body (110) and a tube (see annotated outlet passage above); the main body (110) includes the air inlet (114), the inlet passage (see annotated figure above), the opening (120), and a connecting passage (see annotated figure above), wherein the opening (120) is disposed between the inlet passage (see annotated figure above) and the connecting passage (see annotated figure above); the tube (see annotated outlet passage above) is connected to the connecting passage (see annotated figure above) and includes the outlet passage (see annotated figure above) and the air outlet 116; the hot film anemometer (13 as taught by Setescak) is disposed in the tube (see annotated outlet passage above).
Regarding claim 17, Muir as modified teaches the invention as essentially claimed, but fails to teach wherein the outer tube includes at least a part of the second section and is disposed outside of the main body; the hot film anemometer is disposed in the outer tube.
Huang teaches a gas regulator wherein the outer tube (see annotated figure above) includes at least a part of a second section and is disposed outside of the main body 20 (see Figure 3).
Further regarding the limitations, although element 242a is an inlet, the structure would perform equally well as an outlet. Regarding the limitation of the hot film anemometer disposed in the outer tube, as previously taught by Setescak, the hot film anemometer is in a tube, Huang is used to teach how the tube is connected. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide wherein the outer tube includes at least a part of the second section and is disposed outside of the main body; the hot film anemometer is disposed in the outer tube, as taught by Huang. Doing so would allow the sensor to be easily removed from the valve body.
Regarding claim 18, Muir as modified teaches the invention as essentially claimed and the combination further teaches wherein the recess (taught by Muir and Setescak) is located at the outer tube (taught by Huang) and is recessed into a wall of the second section (see annotated figure from Setescak above).
Regarding claim 19, Muir as modified teaches the invention as essentially claimed and the combination further teaches a control method for the gas valve of claim 1, wherein the air inlet (114) is adapted to be connected to a gas source; the control method comprises steps of: controlling the driver (152) to drive the flow regulator (122) to open the opening 120 (see paragraph 0023); sensing the gas flow rate in the outlet passage (see annotated figure above) with the hot film anemometer (13 as taught 
Vrolijk teaches a gas regulator wherein an air outlet communicates with a burner (Col. 1, lines 49-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muir to provide the air outlet communicates with a burner, as taught by Vrolijk. Doing so would apply the valve of Muir in a manner known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753